DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is duplicate of claim 19.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder et al. (US Pub 2017/0124792) in view of Abner (US Pub 2018/0108196).
As of claims 1 and 11, an apparatus to electronic control locking devices (via smart reader 202; see fig. 2), comprising: 
a plurality of wireless interfaces, wherein each of the plurality of wireless interfaces are configured to operate in accordance with at least one of a plurality of wireless protocols (via wireless controller 304 supporting Bluetooth, Zigbee, NFC wireless standards or protocols; see paragraph [0060]); 
a communications interface comprising a pin to couple to a plurality of electronic locking devices, the plurality of electronic locking devices including a first electronic locking device (via interface to wire 108, any interface to wire must at least comprise one pin, which is suitable to be coupled to an electronic locking device; see paragraph [0054] and [0079]); 
a touch display (via touchpad 402; see fig. 4);
 processing circuitry coupled with the plurality of wireless interfaces, the touch display, and the communications interface; and a memory coupled with the plurality of wireless interfaces, the processing circuity, the communications interface, and the touch display, the memory comprising a firmware, that when executed by the processing circuitry (see paragraph [0055], “the smart reader 202 can include one or more components, for example, imaging/audio sensor 302, wireless controller 304, touch controller 306, proximity controller 308, host processor 310, display controller 312, storage module 314, network controller 316, power management integrated circuit (PMIC) 318, and external interface bus 320”; see fig. 3), cause the processing circuitry to: 
receive, via the touch display, a request to cause an action on the first electronic locking device (via receiving an access code on the touchpad; see paragraph [0061]); and 
transmit, based on a configuration for the first electronic locking device specified in the firmware, a command to the first electronic locking device via the communications interface to cause the action on the first electronic locking device (via comparing the access code and allowing access; see fig. 3; see paragraph [0083]).  
However Schoenfelder does not explicitly discloses that the wire 108 or 110 connects to several pins.
Abner discloses that it is known in the art of access control to use multi-conductor cables to connect a smart reader (network module 100 and keypad 20; see fig. 3) to an existing lock (see paragraphs [0006] and [0023]).
From the teaching of Abner it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize plurality pins to connect a smart reader/keypad to a lock as taught by Abner since it is known in the art that multiple connector or pins can be used to connect the lock and the reader/keypad (see paragraph [0023]).
As of claims 2 and 12, Abner discloses that firmware comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to: determine a first pin of the plurality of pins of the communications interface corresponding to the action; and transmit the command via the first pin of the communications interface to cause the action on the first electronic locking device (see paragraph [0023], “third conductor (e.g., conductor 10C) may provide an analog voltage from the keypad 20 to the lock 25, with a different voltage for each key press (e.g., depressing key 24A may result in a first analog voltage being communicated from the keypad 20 to the lock 25, and depressing key 24B may result in a second analog voltage being communicated from the keypad 20 to the lock 25”). 
As of claims 3 and 13, Abner discloses that the configuration of the firmware comprises a configuration of the plurality of pins of the communications interface, wherein the configuration of the plurality of pins is based on a type of the first electronic locking device, wherein the plurality of electronic locking devices comprise different types of electronic locking devices (see paragraph [0076], “the module 100 may accommodate keypad and lock connections which may be unique to a plurality of electronic locks manufactured. The module 100 may determine analog and digital communications to and from a plurality of manufacturer's locks and keypads and may be able to communicate with each system as needed”). 
As of claims 4 and 15, Abner discloses that firmware comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to: receive, via the touch display, a second request to cause a second action on a second electronic locking device of the plurality of electronic locking devices; determine, based on a type of the second electronic locking device, a second pin of the plurality of pins corresponding to the second action; and transmit a second command to the second electronic locking device via the second pin of the communications interface to cause the second action on the second electronic locking device (see paragraph [0076] “the module 100 may accommodate keypad and lock connections which may be unique to a plurality of electronic locks manufactured. The module 100 may determine analog and digital communications to and from a plurality of manufacturer's locks and keypads and may be able to communicate with each system as needed”, so if the module 100 is connected to a second lock it will perform communication through the multi conductor cable 15 with the lock based on the second lock).  
As of claim 5, Schoenfelder discloses that the firmware comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to, prior to transmitting the command to the electronic locking device: receive, via the touch display, an access credential (via receiving an access code; see paragraph [0071]); and 
compare the access credential to a list of valid access credentials stored in the memory to validate the access credential (via comparing the access code against a set of valid access codes stored in a database; see paragraph [0071]).  
As of claims 6 and 16, Abner discloses that the firmware comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to: receive, via the communications interface, a response from the first electronic locking device; and determine, based on the response, that the action was performed on the first electronic locking device (via receiving a feedback from the lock; see paragraph [0023], [0053] and [0055]).  
As of claims 7 and 17, Schoenfelder discloses that the plurality of wireless protocols comprise a near-field communication (NFC) protocol, a Bluetooth low energy (BLE) protocol, and an 802.11 protocol (via Bluetooth, ZigBee or NFC; see paragraph [0060]), the firmware comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to: receive, from a mobile device via one of the plurality of wireless interfaces, an access credential and a second request to cause a second action on the first electronic locking device; validate the access credential; and transmit a second command to the first electronic locking device via the communications interface to cause the second action on the first electronic locking device (via using a user’s device to perform various operations, including performing authentication and updating authorized user list; see paragraphs [0060] and [0100]).
As of claims 8 and 18, Schoenfelder discloses that the lock’s memory is updated using user’s device (see paragraph [0100]). Abner further discloses that the firmware comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to: receive, via one of the plurality of wireless interfaces, a firmware update; and update a firmware of the apparatus using the firmware update (via updating the module 100 programs stored in memory; see paragraphs [0045]-[0046] and [0051]).  
As of claim 14, Abner discloses that the firmware is configured to control a plurality of electronic locking devices including the first electronic locking device, wherein the plurality of electronic locking devices comprise different types of electronic locking devices, wherein at least one type of electronic locking device comprises an electromagnetic locking device (see paragraph [0076], “the module 100 may accommodate keypad and lock connections which may be unique to a plurality of electronic locks manufactured. The module 100 may determine analog and digital communications to and from a plurality of manufacturer's locks and keypads and may be able to communicate with each system as needed”)., wherein the plurality of wireless protocols comprise a near-field communication (NFC) protocol, a Bluetooth low energy (BLE) protocol, and an 802.11 protocol (via wi-Fi or Bluetooth; see paragraph [0033]).  
	Schoenfelder further discloses that the plurality of wireless protocols comprise a near-field communication (NFC) protocol, a Bluetooth low energy (BLE) protocol, and an 802.11 protocol (via wi-Fi or Bluetooth; see paragraph [0060]).  
Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder et al. (US Pub 2017/0124792) in view of Abner (US Pub 2018/0108196) and further in view of Stephens et al. (US Pub 2018/0005470).
As of claims 9, 19 and 20, combination of Schoenfelder and Abner discloses all the limitations of the claim invention was mentioned in claim 1 above, however it does not explicitly disclose receive wireless power from a mobile device.
Stephens discloses an electronic lock configured to receiver wireless power from a mobile device (see abstract).
From the teaching of Stephens it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Schoenfelder and Abner to include the functionality of receiving wireless power as taught by Stephens since it is known in the art to power a lock device using a mobile or key device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder et al. (US Pub 2017/0124792) in view of Abner (US Pub 2018/0108196) and further in view of Chou et al. (US Pub 2016/0225212).
As of claim 10, combination of Schoenfelder and Abner discloses all the limitations of the claim invention was mentioned in claim 1 above, however it does not explicitly disclose a wireless charging component configured to wirelessly power a mobile device.
Chou discloses an electronic lock 100 configured to transmit power wirelessly to a smart key 200 (see abstract).
From the teaching of Chou it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Schoenfelder and Abner to include the functionality of receiving wireless power as taught by Stephens since it is known in the art to power a powerless key through a lock device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US Pub 2020/0043271) discloses that firmware of a lock device is updated using a mobile device (see paragraph [0062]).
Kincaid et al. (US Pub 2020/0263448) discloses an internet of things lock module to electronic control locking devices (see abstract).
Belhadia et al. (US Pub 2017/0011573) discloses a removable wireless button (smart module) included in a smart lock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683